DETAILED ACTION 

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 8, 10-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 3-7, 17-19 are directed to the process of making, previously withdrawn from consideration as a result of a restriction requirement, 1, 3-7, 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	1, 3-8, 10-19. The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a fixing device, the fixing device used for fixing a display panel comprising “each of the 
materials of the carrier plate, the first movable bars, and the second movable bars are metal
material, and the movable connection member is a magnetic buckle” in combination with other limitations as a whole.

For claim 8, the references of record, either singularly or in combination, do not teach or suggest at least a fixing device, the fixing device used for fixing a display panel comprising “each of the first movable bars is disposed to intersect with each of the second movable bars, and an intersection between each of the first movable bars and each of the second movable bars is connected by a movable connection member” in combination with other limitations as a whole.

For claim 17, the references of record, either singularly or in combination, do not teach or suggest at least a method of manufacturing a display panel comprising “each of the first movable bars is disposed to intersect with each of the second
movable bars, and an intersection between each of the first movable bars and each of the second
movable bars is connected by a movable connection member” in combination with other limitations as a whole.


Claims 3-7, 10-16, 18-19 are also allowed being dependent on allowable claims 1, 8, 17.

The applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897